Citation Nr: 0948012	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-44 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional dependency compensation benefits in the amount of 
$7,991.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1972 to January 
1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the Committee on Waivers 
and Compromises (Committee) at a Department of Veterans 
Affairs (VA) Regional Office (RO). 

In June 2007, the Board remanded the appeal for further 
development, and it is now before the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran failed to promptly provide a declaration of 
status of dependents in response to written requests in April 
2003 and October 2003.  The Veteran's capacity to manage his 
financial affairs and submit the reports was not impaired by 
a service-connected psychiatric disability.  

2.  VA representatives provided improper advice by telephone 
in 2003 advising the Veteran to delay reporting the status of 
dependents contrary to the RO's written requests. 

3.  The Veteran received lump sum military retirement pay in 
the amount of $8,564.00 that had been waived by the Veteran 
in lieu of receipt of VA dependent disability benefits from 
February 1998 to January 2004. 

4.  Collection of the overpayment debt did not result in 
financial hardship causing a denial of basic necessities. 




CONCLUSION OF LAW

Recovery of the overpayment of disability compensation for 
dependents in the amount of $7,991.00 would not be against 
equity and good conscience.  
38 U.S.C.A. § 5302, 5304, 5305 (West 2002); 38 C.F.R. § 3.370 
(2003); 38 C.F.R.
§§ 1.962, 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations are not required because the issue presented 
involves a claim for waiver of recovery of overpayment of VA 
benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (The notice and duty to assist provisions of the VCAA 
do not apply to chapter 53 waiver of recovery matters, as 
chapter 53 already contains its own notice provisions).  
Nevertheless, the Board has reviewed the case for purposes of 
ascertaining that the appellant has had a fair opportunity to 
present arguments and evidence in support of his request for 
a waiver of debt.  The Board concludes from that review that 
the requirements for the fair development of the claim have 
been met. 

A waiver of recovery of an overpayment or waiver of 
collection of any indebtedness is not warranted where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 
(West 2002).  In a June 2004 decision, the Committee 
explicitly determined that there was no evidence of fraud, 
misrepresentation, or bad faith in this case.  Given that 
preliminary finding, the dispositive question before the 
Board is the issue of whether the evidence establishes that 
recovery of the overpayment indebtedness would be against 
equity and good conscience, in which case recovery of that 
overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963, 1.965. 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.
2. Balancing of faults. Weighing fault of the 
debtor against VA fault.
3. Undue hardship. Whether collection would deprive 
debtor or family of basic necessities.
4. Defeat the purpose. Whether withholding of 
benefits or recovery would nullify the objective 
for which the VA benefits were intended.
5. Unjust enrichment. Failure to make restitution 
would result in unfair gain to the debtor.
6. Changing position to one's detriment. Reliance 
on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of balancing of 
fault, unjust enrichment, undue hardship, and whether there 
would be a defeat of the purpose of an existing benefit to 
the veteran are more significant in this case. 

VA's working definition of "fault" is, "The commission or 
omission of an act that directly results in the creation of 
the debt." Veteran's Benefits Administration Circular 20-90- 
5 (Feb. 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government. The age, financial experience, and education of 
the debtor should also be considered in these determinations.

When it is discovered that a VA adjudicator has awarded 
excessive benefits because of administrative error, 
adjustment will be made usually by reducing or terminating 
benefits effective the last date of payment.  Administrative 
error is not for application when an overpayment results from 
an act of omission or commission by the payee.  If the 
claimant fails to provide full disclosure of facts or due to 
the amount of the overpayment should know an error has been 
made, yet accepts the payment, the overpayment will not be 
considered due to administrative error.  VA Manual 22-4, Part 
III, § 2.03.  An example when administrative error applies is 
when VA erroneously interprets the law to allow payment of 
greater benefits than the legislative intent.  An example 
when administrative error does not apply is when the claimant 
accepts an amount that is patently excessive.  Id. 
 
The Veteran served in the U.S. Army, retiring at the rank of 
Sergeant First Class, and received military retirement pay 
(MRP).  He contends that a waiver of the debt is warranted 
because collection would result in financial hardship, 
because he received advice from VA employees to submit new 
information after a pending divorce was made final, and 
because he was not able to submit dependent status reports in 
a timely manner as a result of his service-connected 
psychiatric disability.  

VA is prohibited from paying compensation to a person 
concurrently with their receipt of military-retirement pay.  
38 U.S.C.A. § 5304; 38 C.F.R. § 3.370 (2003); but see 
National Defense Authorization Act for Fiscal Year 2004, 
Pub.L. No. 108-136, § 641, 117 Stat. 1392, 1511 (2003) 
(allowing concurrent receipt of limited VA compensation and 
military-retirement pay for qualifying veterans effective 
beginning with the January 1, 2004, retirement-pay pay 
period).  Except to the extent that retirement pay is waived 
under other provisions of law, not more than one award of 
pension, compensation, emergency officers', regular, or 
reserve retirement pay shall be made concurrently to any 
person based on such person's own service.  38 U.S.C. § 
5304(a)(1); see also Burkins v. United States, 112 F.3d 444, 
447 (10th Cir.1997).  Any person who is receiving pay 
pursuant to any provision of law providing retired or 
retirement pay to persons in the Armed Forces and who would 
be eligible to receive pension or compensation under the laws 
administered by the Secretary if such person were not 
receiving such retired or retirement pay, shall be entitled 
to receive such pension or compensation upon the filing by 
such person with the department by which such retired or 
retirement pay is paid of a waiver of so much of such 
person's retired or retirement pay as is equal in amount to 
such pension or compensation.  38 U.S.C.A. § 5305. 

In a December 1992 claim for disability benefits, the Veteran 
indicated his desire to waive MRP in the amount of any VA 
compensation to which he may have been entitled.  In July 
1993, the RO granted service connection and a combined rating 
of 30 percent for disabilities including bipolar disorder.  
The RO advised the Veteran that his MRP would be reduced in 
the amount of VA compensation and that he was eligible for 
additional compensation for dependents upon submitting a 
declaration of dependent status.  In August 1994, the Veteran 
declared that he was married but separated with three 
dependent children, one over the age of 18 but attending 
college.  The Veteran certified school attendance for that 
child annually through December 1997.  During this period of 
time, the RO provided several letters explaining changes to 
the compensation and advising that the Veteran must notify VA 
promptly of any changes in dependent status.  The Veteran 
reported a divorce effective in January 1995.  In January 
1998, the Veteran reported that he remarried the previous 
October.  His oldest child completed college but he acquired 
an additional child by marriage so that he continued to 
declare a spouse and three dependent children.  

In correspondence in April 2003, the RO noted work in 
progress on the Veteran's December 2001 claim for increased 
ratings and requested an updated dependent declaration to 
include the Social Security number for his current spouse.  
In correspondence in August 2003, the RO noted that a 
dependent declaration had not been received and provided an 
additional declaration form.  The RO advised that if no 
information was received, the Veteran's additional 
compensation for dependents would be removed from his award, 
effective in January 1998, the date of the last declaration. 
The Veteran failed to submit the information and in January 
2004, the RO removed dependent compensation from the award, 
effective February 1, 1998, thus creating an overpayment of 
benefits from that date through January 31, 2004 in the 
amount of $7,991.00.  Two weeks after notification of the 
action, the Veteran submitted a typed declaration of 
dependent status, indicating that he remained married but 
separated with one dependent child.   In May 2004, the RO 
reported the reduction in VA compensation since 1998 to the 
Defense Finance and Accounting Service (DFAS) responsible for 
disbursement of MRP.  

In a May 2004 letter to his Congressman, the Veteran noted 
that he sought advice by telephone from the RO in August 2003 
and again in October 2003 regarding the declaration of 
dependent status in view of his pending divorce and was told 
to delay the report until the divorce was final.  The Veteran 
noted that he was dealing with health problems and financial 
hardship.  The Veteran noted that in January 2004 he 
assembled documents showing the status of his pending divorce 
and child support orders and submitted the declaration with 
the assistance of a VA Service Center representative. 

In May 2004, the RO received the Veteran's petition for 
waiver of collection of the overpayment on the basis of 
financial hardship.  The Veteran submitted a financial status 
report.  The Veteran noted income from employment nine months 
per year at an educational institution, MRP, and VA 
disability benefits.  After correction of arithmetic errors, 
the report showed that the Veteran's monthly expenses 
exceeded his income by $360.50.  Expenses included debt to 
financial institutions of $4,630.00.  The Veteran reported 
owning no real estate. 

In June 2004, the Committee denied waiver of the overpayment 
debt.  The Committee found no elements of fraud, 
misrepresentation, or bad faith on the part of the Veteran.  
The Committee did assign fault to the Veteran for failing to 
report changes in the status of his dependents as requested 
on several occasions.  However, the Committee did not address 
whether the Veteran was actually entitled to dependent 
benefits during the period from February 1998 to January 2004 
after review of all documents and declarations that were 
ultimately submitted.  In June 2004, the Veteran also 
provided a detailed narrative in an electronic mail to the 
RO, written statements, and a letter from his former spouse, 
and copies of divorce and child support orders.  The 
Committee noted that no retroactive payments were made 
because the Veteran was otherwise in receipt of MRP.  The 
Committee noted that since the receipt of dependent 
information, the Veteran's award had been readjusted and that 
the amount considered for waiver was $7,390.50.  However, it 
is not clear whether the new amount subject to waiver was the 
result of corrections to the calculation of overpayment or 
the result of collection action.  In an October 2004 
statement of the case, the Committee continued to deny a 
waiver of $7,991.00.   The Veteran has not challenged the 
amount or validity of the debt. Therefore, those issues are 
not before the Board on appeal. 

In October 2004, the RO provided an updated report of VA 
compensation from February 1998 to November 2004 to DFAS and 
confirmed by telephone that DFAS had issued a lump sum 
payment to the Veteran of $8,564.00 of additional MRP that 
was due to the Veteran as a result of the reduction in VA 
disability compensation over that period of time. 

As requested in a June 2007 Board remand, the Veteran 
submitted a financial status report dated in July 2007 and 
included federal and state income tax returns for 2005 and 
2006.  The Veteran was employed for a portion of 2005 and 
received additional income from VA disability compensation, 
MRP, and some unemployment compensation.  The Veteran 
reported that he was unemployed since October 2005.  He 
reported current expenses exceeding income of $648.00 per 
month.  The Veteran reported owning a home valued at 
$193,000.00, although the home required $35,000.00 in 
repairs. 

The Board notes that the Veteran was granted total disability 
based on individual unemployability, effective in February 
2007.  This amount exceeds the Veteran's total MRP and 
provides approximately $1000 per month of additional tax 
exempt income not noted by the Veteran in his July 2007 
financial status report.  VA payment records dated in 
November 2008 showed no recoupment offsets since March 2007.  
Therefore, the Board concludes that recovery of the 
overpayment debt has been completed.  

As the Veteran contends that his psychiatric disability 
affected his ability to respond to requests for dependent 
information, the Board reviewed the relevant medical evidence 
since service with particular attention to the Veteran's 
status from 1998 to 2004.  The Veteran's service-connected 
bipolar disorder with depression was initially rated as 10 
percent disabling effective January 1993, 30 percent 
disabling from January 1996, and 50 percent disabling from 
April 2005.  Effective February 2007, the disorder is rated 
as 70 percent disabling with total disability compensation 
for individual unemployability.  The Veteran underwent VA 
compensation and pension examinations in January 1999 and 
June 2002.  Examiners noted that the Veteran experienced 
depression and had difficulty controlling emotions and 
maintaining a stable marriage relationship.  However, there 
were no thought process, cognition, or memory deficits.  The 
Veteran's judgment and insight were fair to poor but with no 
evidence of delusional thinking.  Both examiners found that 
the Veteran was capable of managing his own finances.  

The Board first concludes that there is no evidence of fraud, 
misrepresentation, or bad faith on the part of the Veteran in 
this case.  The Veteran's financial reports do show some 
calculation errors and omissions; however, the Board does not 
find that the rise to the level of intentional 
misrepresentation.  Therefore, the Board will proceed to 
evaluate the elements that determine whether recovery of the 
overpayment indebtedness would be against equity and good 
conscience.

The Board concludes that a waiver of overpayment of the 
indebtedness is not warranted.  

Regarding the elements of fault on the part of the Veteran 
and VA, the Board finds that the Veteran was primarily at 
fault for failure to promptly report the status of his 
dependents as notified on many occasions in RO award letters 
and as requested on three occasions in 2003.  The Board 
acknowledges the Veteran's statements that he was told by VA 
employees by telephone to delay the report until his divorce 
was final.  The Board concludes that the Veteran's statements 
are credible in that he received this advice in response to 
his reports of a pending divorce.  The Board concludes that 
some degree of fault rests with VA for providing this 
informal, contradictory advice.  However, the written notices 
from the RO were very clear and consistent with instructions 
that he had received since 1993 indicating that prompt 
reporting of any changes were required to continue dependent 
benefits.  Further, the written notices represented formal 
requests from the RO based on his entire benefit status and 
information in his claims file.  The Board concludes that the 
overpayment was not the result of administrative error 
because it arose primarily from an act of omission by the 
Veteran payee.

Regarding the issue of financial hardship, the Board notes 
that the recovery of overpayment of dependents benefits was 
substantially offset by the lump sum return of previously 
waived portions of MRP.  Therefore, the net amount lost to 
the Veteran was the tax advantage associated with VA benefits 
that are not available for MRP.  Further, though the 
Veteran's financial status up to October 2005 was strained, 
the Veteran was employed and received a combination of VA 
disability benefits and MRP to the maximum amount of his 
military entitlement.  The Veteran's reported net monthly 
shortfalls in income versus expenses did not reflect the lump 
sum reimbursement from DFAS which completely covered the debt 
to VA. The shortfalls were also influenced by debts to other 
creditors against whom the Government has equal priority.  
Currently, the Veteran is receiving total disability 
compensation that exceeds his military pay entitlement.  
Therefore, waiver of the debt would result in a retroactive 
reimbursement far in excess of the financial loss associated 
only with a tax advantage and would result in an unjust 
enrichment of the Veteran compared with other similarly 
disabled military retirees.  
The Board advises the Veteran and his representative of the 
change in the law cited above, effective in January 2004, 
which now provides for concurrent receipt of VA benefits and 
MRP under certain conditions.  

The Board acknowledges that the dependent benefits would have 
been used for their intended purpose because the Veteran has 
shown obligations for child support.  However, as the 
reduction of VA compensation was offset by MRP, the Board 
concludes that he intent of the entire package of government 
benefits has been achieved.  

The Board concludes it was not against equity and good 
conscience to enforce recovery of the debt.   



ORDER

A waiver of the recovery of overpayment of additional 
dependency compensation benefits in the amount of $7,991.00 
is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


